Citation Nr: 1528815	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, schizophrenia, bipolar disorder, and anxiety disorder.

3.  Entitlement to service connection for residuals of a head injury/traumatic brain injury (TBI).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2013, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  However, a transcript of the hearing could not be produced.  In February 2014, the Veteran was informed of this and his options for another Board hearing.  He thereafter responded in writing that he did not desire another Board hearing.

The issues of service connection for residuals of a head injury/TBI and the reopened claim for service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A December 2009 rating decision denied a petition to reopen the previously denied claim for service connection for schizophrenia and the claim for service connection for PTSD; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received since the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the decision below, the Board is reopening the claim for service connection for an acquired psychiatric disorder, and remanding the claim for additional development.  Thus, no discussion of VA's duty to notify and assist within the context of this issue is necessary.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a December 2009, the RO denied the Veteran's petition to reopen a claim of service connection for schizophrenia based on a finding that new and material evidence had not been received.  The RO determined that the evidence still failed to show a clinical diagnosis of the condition.  The December 2009 rating decision also denied the Veteran's claim for service connection for PTSD due to a lack of medical evidence showing that the disorder had been diagnosed.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence within the appeal period.

Evidence received since the December 2009 rating decision includes a June 2011 private treatment record reflecting diagnoses of PTSD and schizoaffective disorder; a July 2012 VA mental disorders examination report that includes an etiological opinion as to the Veteran's current psychiatric diagnoses; and the Veteran's competent statements that the claimed psychiatric disorder is related to an August 1976 in-service motorcycle accident, to include as a manifestation of an in-service TBI caused by the accident.    

The medical evidence associated with the record since the December 2009 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.  Therefore, it is new and material, and reopening of the claim is warranted.


ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

The Veteran claims that he sustained a TBI while on active duty due to a motorcycle accident and seeks service connection for the residuals from his injury.  As mentioned above, he also contends that he has a psychiatric disorder, claimed as PTSD, due to the in-service motorcycle accident and service in the Republic of Vietnam.  The Veteran further asserts that his current psychiatric symptoms may be related to or a manifestation of his claimed TBI.

Service treatment records reflect that the Veteran sustained injuries due to a motorcycle accident in August 1976 that occurred during his service in Okinawa, Japan.  These records indicate that immediately following the accident, he was transported by ambulance to Kuwae hospital and treated for his injuries.  While the service treatment records include an accident report dated on August 22, 1976, it is unclear whether any other records of the Veteran's initial treatment exist.  In this regard, the Veteran's wife has indicated that some of his service records may have been stolen or destroyed by a fellow service member in retaliation following a physical altercation with the Veteran.  Nevertheless, to date, VA has not attempted to obtain the records of the Veteran's hospitalization or otherwise made a determination that said records are unavailable.  As this evidence is pertinent to the claims on appeal, the RO must undertake appropriate action to secure these records.  38 C.F.R. § 3.159(c)(2). 

Additionally, the Board finds that the medical opinions of record regarding the existence and etiology of the claimed TBI and psychiatric disorders are inadequate for adjudication purposes because they are not supported by sufficient medical rationale.  

In a July 2012 VA mental disorders examination report, a VA examiner identified the Veteran's current psychiatric diagnoses as major depressive disorder, social phobia, and polysubstance dependence, sustained full remission.  The examiner determined that the claimed psychiatric disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness based in part, on the absence of a TBI diagnosis of record or a record of a cognitive disorder.  However, the Board finds the examiner's reasoning in this regard is based on an inaccurate factual premise, in light of the Veteran's VA treatment records showing a diagnosis of "status post TBI with loss of consciousness, at age 5 and in 1975" in November 2010 and of a cognitive disorder, not otherwise specified, in June 2011.  See, generally. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).   The July 2012 examination report is further flawed because the examiner did not assess whether the Veteran currently meets the criteria for a PTSD diagnosis or reconcile private medical evidence of record reflecting a diagnosis of PTSD.

The record also includes an August 2012 statement from V.R., D.O., a VA psychiatrist who treated the Veteran.  The psychiatrist indicated, following a review of the Veteran's medical records, it was at least as likely as not that the Veteran did not suffer a TBI.  This clinician provided no medical rationale whatsoever to support this conclusion, thereby rendering the opinion inadequate.   

An August 2012 VA TBI examination report is of record and reflects the examiner's determination that the Veteran had not sustained a TBI.  In support of this conclusion, the examiner relied on Dr. V.R.'s opinion indicating the Veteran had not suffered a TBI, an opinion which the Board has found to be inadequate.  The examiner also identified the rationale for her conclusion as "no record of TBI diagnosis" and "no record of a cognitive disorder of any type" found in the evidence of record.  Again, the Board notes that the medical records include diagnoses of status post TBI and a cognitive disorder.  Thus, the August 2012 opinion is also based on an inaccurate factual premise.  

The Board further notes that following the VA examinations, the Veteran submitted a September 2013 opinion from his VA treating physician who relayed the Veteran's reported history of a TBI in service.  The physician opined that it is likely that the Veteran's brain injury is responsible for his ensuing psychiatric symptoms, but failed to include any rationale to support this determination.  

Given the lack of adequate medical opinions, the Veteran must be afforded new VA examinations to determine the nature and etiology of his claimed TBI and of all psychiatric disorders diagnosed during the pendency of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In so doing, the VA examinations should evaluate whether any of the Veteran's psychiatric symptoms are manifestations of the claimed TBI. 

Accordingly, the case is REMANDED for the following action:

1.  Contact all appropriate records repositories and request that an exhaustive search be completed for records of all clinical inpatient treatment received for injuries from a motorcycle accident at the Kuwae military hospital located in Okinawa, Japan on August 22, 1976.  If such records are unavailable, the claims file should be clearly documented to that effect and the Veteran must be notified of any inability to obtain these records.

2.  Undertake appropriate action to obtain all outstanding medical records pertinent to the claims on appeal, to include the Veteran's VA records dated from June 2012 and all records associated with a MRI requested by private physician Dr. D.S.J. in January 2011. 

3.  Then, schedule the Veteran for a neurology examination by a physician with sufficient expertise to determine the nature and etiology of any residuals of a head injury/TBI present during the period of the claim.  The claims file and all evidenced included in the Veteran's electronic records must be made available to and reviewed by the examiner.  Any indicated studies must be performed.

Based on a review of the evidence and the clinical findings of the examination, the examiner is requested to render an opinion on the following:

(a)  Whether the Veteran has current residuals of a TBI, to include a psychiatric disorder or any psychiatric symptomatology.

(b)  Whether it is at least as likely as not (a 50 percent probability or greater) that any TBI residuals are related to his military service, to include injuries sustained due to the August 1976 motorcycle accident.

In providing the requested opinions, the examiner must consider and reconcile any conflicting medical evidence or opinions of record.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.  

4.  Schedule the Veteran for appropriate VA examination by an examiner with sufficient expertise to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  The claims file and all evidenced included in the Veteran's electronic records must be made available to and reviewed by the examiner.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability, including PTSD, present during the pendency of the claim.  

Based on a review of the evidence and the results of the examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125.  If so, the examiner is directed to ascertain whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is related to the in-service stressful events that are consistent with the incidents of his period of active service, or any other asserted stressor as identified by the Veteran. 

If the Veteran does not meet the criteria for a diagnosis of PTSD, then the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that any other identified psychiatric disorder was manifested in or is otherwise related to service.  

In providing the requested opinions, the examiner must consider and reconcile any conflicting medical evidence or opinions of record.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.  

5.  The RO must review each examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination report is deficient in any manner, the RO must implement corrective procedures at once.

6.  After the completion of the above and any additional notice deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


